Case: 15-50305      Document: 00513257012         Page: 1    Date Filed: 11/03/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals

                                    No. 15-50305
                                                                                   Fifth Circuit

                                                                                 FILED
                                  Summary Calendar                        November 3, 2015
                                                                            Lyle W. Cayce
                                                                                 Clerk


UNITED STATES OF AMERICA,
                                                 Plaintiff–Appellee,
versus
ALEJANDRO HERNANDEZ-VAZQUEZ,
                                                 Defendant–Appellant.



                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:14-CR-635




Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *

       Alejandro Hernandez-Vazquez, without the benefit of a plea agreement,
pleaded guilty of illegal reentry. He challenges his 27-month, above-guidelines
sentence as substantively unreasonable. He maintains that the sentence is too
high to achieve the purposes of sentencing because the three assault convic-
tions that were not factored into his criminal history score and that the district

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50305    Document: 00513257012     Page: 2   Date Filed: 11/03/2015


                                 No. 15-50305

court relied on to vary upward were misdemeanors and occurred over ten years
ago. Moreover, he claims that the sentence did not account for his background,
namely, that he lived in poverty in Mexico, began working at an early age,
entered the United States to work, began drinking when he was young, com-
mitted crimes because of his drinking, and tried to address his drinking prob-
lem. He asserts that a sentence at the high end of the guideline range would
have been sufficient to account for all of the various sentencing factors. Our
review is for abuse of discretion. Gall v. United States, 552 U.S. 38, 51 (2007).

      Hernandez-Vazquez’s contentions amount to a disagreement with the
balance among the sentencing factors that the district court struck, but we will
not reweigh those factors. See United States v. McElwee, 646 F.3d 328, 344–
45 (5th Cir. 2011). At sentencing, the court and defense counsel engaged in a
thorough examination of Hernandez-Vazquez’s history and characteristics.
The court determined that the factors counsel raised did not overcome
Hernandez-Vazquez’s uncounted convictions of violent crimes. As Hernandez-
Vazquez correctly recognizes, the court had discretion to vary upwardly from
the guidelines range on that basis. See United States v. Smith, 440 F.3d 704,
709 (5th Cir. 2006). The court’s reasons for imposing an above-guidelines sen-
tence were fact-specific and consistent with the 18 U.S.C. § 3553(a) factors. See
id. at 707. Nothing suggests that the court did not account for a factor that
should have received significant weight, gave significant weight to an irrele-
vant or improper factor, or made a clear error of judgment in balancing the
factors. See Smith, 440 F.3d at 708. Moreover, a sentence is not unreasonable
merely because a different sentence would also have been appropriate. Gall,
552 U.S. at 51.

      The judgment of sentence is AFFIRMED.




                                       2